12 So.3d 904 (2009)
Jose PRIDE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5154.
District Court of Appeal of Florida, First District.
July 8, 2009.
*905 Jose Pride, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the trial court's denial of the appellant's motion for postconviction relief. However, the trial court indicated that any further postconviction motions regarding the underlying case will not be entertained. If a trial court wishes to bar the appellant from filing further postconviction motions, it must follow the dictates of State v. Spencer, 751 So.2d 47 (Fla.1999), and provide the defendant with notice and an opportunity to respond through issuance of a show cause order. Accordingly, we affirm on the merits but reverse and remand for the trial court to comply with the requirements of Spencer.
AFFIRMED in part; REVERSED in part and REMANDED for proceedings consistent with this opinion.
BARFIELD, DAVIS, and ROBERTS, JJ., concur.